Citation Nr: 9911337	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  94-29 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic 
right shoulder acromioclavicular strain, post-operative, with 
traumatic arthritis (major).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO deneid 
entitlement to an evaluation in excess of 20 percent for 
chronic right shoulder acromioclavicular strain, post-
operative.

In August 1996 the Board remanded the case to the RO for 
additional development.

In April 1997 the RO granted an increased rating to 30 
percent, effective from September 9, 1993.

The Board notes the record does not reflect that the RO 
considered the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998) as to the 
service-connected disability on appeal.  The question of 
extraschedular consideration has been determined to be a 
separate issue from the issue of a schedular rating 
evaluation.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, the issue of entitlement to 
extraschedular consideration is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that the veteran's right 
shoulder disability is manifested by limitation of motion, 
including due to pain and dysfunction, of no more than midway 
between the side and shoulder level.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's chronic right shoulder acromioclavicular strain, 
post-operative, with traumatic arthritis, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran sustained a 
right shoulder injury in 1945.  The veteran's December 1945 
separation examination revealed a normal musculoskeletal 
system.  The examiner noted a history of dislocated right 
shoulder, without sequelae.  

VA examination in February 1947 included a diagnosis of 
chronic right acromioclavicular strain.  X-ray examination 
was negative for fracture, dislocation, bone pathology, 
arthritis or calcified bursa.

VA examination in January 1949 included a diagnosis of 
residuals of an incomplete dislocation of the right 
acromioclavicular joint.  The examiner noted a slight 
prominence of the right acromioclavicular joint as compared 
to the left.  There was full range of painless motion to the 
right shoulder.

VA examination in February 1955 revealed no orthopedic 
pathology.  The examiner noted there was symmetry to the 
shoulders, without evidence of separation of the 
acromioclavicular joints.  Range of motion was within normal 
limits.  It was noted the veteran's report of pain in the 
right shoulder was somewhat vague and hard to localize.

VA examination in July 1957 revealed full range of motion of 
the right shoulder, without evidence of abnormality.  The 
diagnosis was no orthopedic pathology.  X-ray examination was 
negative for fracture, dislocation, bone pathology or soft-
tissue calcification.

VA medical records dated in September 1961 noted x-ray 
examination revealed an old healed fracture to the clavicle.  
There was small granular calcific material to the lateral 
edge of the acromion.  Hospital records dated in November 
1961 show the veteran underwent local excision of the 
acromion process on the right.  A December 1961 record noted 
pathology reports revealed no evidence of a disease process.

VA orthopedic examination in April 1966 included a diagnosis 
of chronic right acromioclavicular strain.  The examiner 
noted there was no evidence of atrophy to the arm or forearm, 
and that motion was not restricted.  There was mild crepitus 
to the shoulders, bilaterally.  X-ray examination revealed no 
evidence of subluxation, but revealed a faintly visualized 
ossicle at the tip of the acromial process.  It was noted 
this probably represented a developmental variation.

VA medical records dated in October 1968 included a diagnosis 
of chronic acromioclavicular arthritis.  The examiner noted 
there was no evidence of acromioclavicular separation or 
bicipital tenderness.

VA examination in February 1969 noted the veteran had 
undergone resection of the distal end of the right clavicle 
in January 1969.  It was also noted that the wound was well 
healed and that range of motion of the right arm had 
improved.

VA examination in February 1977 found chronic right 
acromioclavicular strain, postoperative, with traumatic 
arthritis.  The examiner noted slight instability to the 
acromioclavicular joint area, with pain on strain.  The 
extremes of all shoulder movements were accompanied with 
pain.  There was evidence of slight right deltoid muscle 
atrophy, and moderate weakness to right hand grip strength.

VA examination in October 1980 included diagnoses of a 
history of derangement of the right shoulder with surgery 3 
times, residual right shoulder pain and limitation of motion, 
and weakness to muscle group I on the right.  X-ray 
examination revealed resection of the outer centimeter of the 
right clavicle at the acromioclavicular joint, with a smooth 
convex corticate amputation stump, and no evidence of 
arthritic spurring to the joint.  

VA examination in October 1985 included diagnoses of severe 
postoperative degenerative arthritis to the right 
acromioclavicular joint and severe impingement at the 
acromion, absent distal tip of the clavicle, with severe 
sclerotic changes.  The examiner noted that the veteran 
complained bitterly upon passive manipulation of the shoulder 
joint with rather bizarre symptom reports, and that his 
symptoms seemed to be exaggerated and out of proportion with 
objective medical findings.

VA examination in May 1989 included diagnoses of status post 
operative acromioclavicular joint separation repair, probable 
bilateral degenerative joint disease and moderately severe 
flexion defects, right greater than left.  X-ray examination 
revealed calcific tendintis to the right shoulder and post-
traumatic residuals to the right acromion and right distal 
clavicle.

Private medical opinion dated in September 1993 from Dr. T. 
noted the veteran was receiving treatment for right shoulder 
pain with limited motion, especially to abduction.  

A March 1994 private medical opinion from Dr. W.C.N. noted 
that physical examination revealed marked bilateral shoulder 
motion, basically symmetric, with forward flexion and 
abduction limited at 90 degrees due to pain.  Impingement 
sign was markedly positive.  The diagnosis was bilateral 
shoulder bursitis, status post right distal clavicle 
excision.  

Private hospital records dated in June 1994 underwent 
examination of the right shoulder, operative video 
arthroscopy of the right shoulder, debridement of a biceps 
tendon lesion, and subacromial decompression with 
acromioplasty.  

The postoperative diagnoses included chronic subacromial 
bursitis to the right shoulder and degenerative partial tear 
of a biceps tendon.  Records dated in September 1994 show the 
veteran underwent a similar procedure to the left shoulder 
with a postoperative diagnosis of chronic left shoulder 
subacromial bursitis, with partial rotator cuff tear and 
partial biceps tendon tear.

A November 1994 private medical opinion from Dr. T. noted the 
veteran was totally disabled as a result of tendinitis, right 
shoulder arthritis, cardiac by pass surgery, and 
hypertension.  A December 1994 report noted range of motion 
of the right shoulder including abduction 0 to 80 degrees, 
abduction 0 to 45 degrees, flexion 0 to 45 degrees, extension 
0 to 75 degrees, intend rotation 0 to 90 degrees, and extend 
rotation 0 to 15 degrees.  The veteran's hand grip was poor.

A May 1995 private medical report from Dr. W.C.N. noted the 
veteran complained of constant pain to the right shoulder, 
localized primarily to the anterolateral aspect, with 
reported pain of 9 or 10 on a scale of 0 to 10.  The veteran 
reported he was unable to lift more than 10 pounds with his 
right arm due to shoulder pain.  He stated activities 
involving external rotation and abduction produced the most 
pain, and that his grip strength had decreased.  He also 
reported a painful crackling or grinding sensation with 
certain motions.  

Physical examination revealed range of motion including 
forward flexion to 110 degrees, abduction to 80 degrees, and 
external rotation to 70 degrees while in abduction.  Internal 
rotation studies showed the veteran could touch at the L4 
level with his thumb.  Manual motor testing revealed 4/5 
strength in external and internal rotation, as well as 
forward flexion and abduction.  Jamar grip strength testing 
revealed 65/65/55, right, and 80/85/85, left.  The diagnoses 
included persistent right shoulder pain following subacromial 
decompression on June 21, 1994.

A September 1996 private medical opinion from Dr. C.L.C. 
included a diagnosis of failed surgical syndrome complicated 
by chronic osteoarthritis.  It was noted the veteran's 
prognosis was guarded, and that the disorder required 
physiotherapy.

During VA examination in February 1997, the veteran 
complained of pain at the top of the right shoulder, which 
sometimes went up into his neck and was aggravated by 
lifting.  He stated the pain kept him up at night, and hurt 
when he drove.  He reported the pain was very severe, 
estimated at 9 on a scale of 0 to 10.  

The examiner noted there was no evidence of swelling or 
deformity.  Apprehension and Hawkin's tests were positive.  
Right shoulder range of motion revealed passive and active 
flexion to 90 degrees, passive extension to 40 degrees, 
active extension to 35 degrees, passive internal rotation to 
45 degrees, active internal rotation to 45 degrees, passive 
external rotation to 60 degrees, and active external rotation 
to 30 degrees.  Passive and active abduction were to 75 
degrees, and passive and active adduction were to 20 degrees.  
Motions produced pain in the shoulder demonstrated by muscle 
spasm and grimace.

A magnetic resonance imaging (MRI) revealed a previous distal 
claviculectomy and suggested supraspinous tendonitis.  It was 
noted that it was unlikely that the veteran's claviculectomy 
contributed to the supraspinous tendonitis.

In a May 1997 statement in support of the claim, the veteran 
claimed, in essence, that a higher disability rating was 
warranted because his range of motion was not static.  He 
stated his movements were subject to change as a result of 
body motion or medication.  

A May 1997 private diagnostic imaging report included a 
diagnosis of status post distal clavicle resection.  It was 
noted the other bones and glenohumeral joints appeared 
normal, and that the surrounding soft tissues were without 
abnormality.

A May 1997 medical opinion from Dr. C.L.C. noted the veteran 
experienced considerable difficulty in range of motion to all 
planes of the right arm and shoulder.  The diagnosis was 
failed surgical syndrome.  

In a July 1997 report, the physician noted agreement with the 
June 1997 RO determination which granted an increased 
disability rating to 30 percent.  It was also noted that the 
veteran had a very definite limited range of motion in all 
planes of the right upper extremity, and was restricted in 
his ability to lift over 10 pounds or perform strenuous 
activity involving the right shoulder.

In a July 1997 statement in support of the claim the veteran 
claimed that his range of motion was limited and that he was 
totally disabled.

During VA examination in February 1998, the veteran 
complained of constant pain in the right shoulder and 
occasional pain up into the neck.  He stated he experienced 
difficulty driving with his right hand as a result of the 
pain.  The examiner noted there was no evidence of swelling, 
redness or deformity to the shoulder joint.  There was no 
atrophy to the surrounding muscles.  

Range of motion studies revealed active flexion to 142 
degrees, passive flexion to 148 degrees, active extension to 
70 degrees, active abduction to 90 degrees, passive abduction 
to 165 degrees, horizontal adduction to 40 degrees, active 
internal rotation to 80 degrees, and active external rotation 
to 98 degrees.  Motor strength was 3+ in flexion, 4 in 
extension, 3 in abduction, 4+/5 in clavicular adduction, 4+ 
in external adduction, and 4+/5 in internal and external 
rotation.

The examiner commented that the veteran's present 
supraspinous tendonitis was most likely the result of right 
shoulder use which was normal for his age, and which was not 
necessarily related to his service-connected injury.  The 
examiner also stated that the veteran should be able to 
engage in any desk type activity employment which did not 
require extreme right shoulder movement.  In a September 1998 
addendum to the examination report, the examiner noted that 
supraspinous tendonitis was known to cause pain, especially 
with right arm movement, and that the disorder would 
naturally limit range of motion of the shoulder.

During a private medical examination in October 1998, the 
veteran reported diffuse joint pain, including right shoulder 
pain in the area of a gunshot wound sustained in World War 
II.  The physician, Dr. G.F.G., noted markedly limited range 
of motion of the shoulders.  The diagnosis was localized 
musculoskeletal problems, including chronic right shoulder 
pain.  It was noted the veteran continued to experience 
residuals of his gunshot shrapnel type wound and unsuccessful 
surgery, and stated that the problems were expected to 
continue.

A December 1998 private medical report from Dr. T. noted the 
veteran had been examined and treated for degenerative joint 
disease of the shoulders, cervical spine, knees and hips.  It 
was noted the veteran experienced difficulty functioning 
normally because of pain.

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The Ratings Schedule provides that limitation of motion of a 
major arm at shoulder level is assigned a 20 percent 
disability rating, when major arm motion is limited to midway 
between side and shoulder level a 30 percent rating is 
assigned, and when the major arm is limited to 25 degrees 
from the side a 40 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (1998).  Normal shoulder 
flexion and abduction is from 0 to 180 degrees, and is 90 
degrees at shoulder level.  38 C.F.R. § 4.71, Plate I (1998).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

In this case, medical evidence demonstrates that the 
veteran's supraspinatus tendonitis is common in persons of 
the veteran's age.  The evidence of record does not, however, 
indicate the extent to which the veteran's service-connected 
disability is impaired without consideration of the 
superimposed disorder.  The November 1994 private medical 
range of motion study indicated flexion to 45 degrees.  A May 
1995 private medical examination revealed forward flexion to 
110 degrees and abduction to 80 degrees.  The most recent VA 
examination revealed active right shoulder flexion to 
142 degrees and active abduction to 70 degrees. 



The Board notes that the veteran is presently assigned a 30 
percent disability rating for the major arm, which represents 
limited motion to midway between side and shoulder level or 
approximately 45 degrees.  The most recent medical evidence 
demonstrates the veteran's active right shoulder flexion was 
to 142 degrees and his active abduction was to 70 degrees.  
Although other private medical opinions of record note marked 
limitation of motion, the reports do not provide sufficient 
information for VA ratings purposes.  Therefore, even 
assuming all of the veteran's right shoulder limitation of 
motion is due to his service-connected disability, the Board 
finds the veteran right shoulder disability warrants no 
higher evaluation for limitation of motion.

With respect to the veteran's complaints of pain, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
§§ 4.40 and 4.45.  See Johnson v. Brown, 9 Vet. App. 7 (1996) 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

In this case, the veteran has complained of severe pain on 
motion, and the Board notes that a lay person can provide 
evidence of visible symptoms.  See Dean v. Brown, 8 Vet.App. 
449, 455 (1995); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The Board also notes, however, that VA regulations 
require a finding of dysfunction due to pain be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(1998); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).  

The Board notes the medical evidence shows the veteran 
complained of constant pain to the right shoulder, inability 
to lift objects weighing more than 10 pounds and difficulty 
driving.  




In February 1997 the VA examiner noted the veteran's pain was 
evidenced by muscle spasm and grimace.  However, other 
objective medical findings noted no evidence of swelling, 
redness, deformity or muscle atrophy.  

The Board finds, as the veteran is assigned a 30 percent 
disability evaluation for right shoulder motion which is not 
limited to midway between the side and shoulder level, the 
present evaluation includes consideration of pain and 
dysfunction.  Therefore, in the absence of greater objective 
pathology in support of the veteran's complaints of severe 
pain and dysfunction, the Board must conclude that the 
preponderance of the evidence is against an increased 
evaluation based on functional loss due to pain on use or due 
to flare-ups.  

The Board also notes that no higher schedular rating is 
available under the criteria for an impairment of the 
clavicle, and that the evidence does not demonstrate that 
consideration of a higher rating under the criteria for 
ankylosis of the shoulder is warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200, 5203 (1998).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a rating in excess of 30 percent.


ORDER

Entitlement to a rating in excess of 30 percent for chronic 
right shoulder acromioclavicular strain, post-operative, with 
traumatic arthritis, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

